 CERTIFICATION OF NAMED PLAINTIFF PURSUANT TO FEDERAL SECURITIES
                              LAWS

           I, Elizabeth Alexander, duly certify and say, as to the claims asserted under the federal
securities laws, that:

         1. I have reviewed the Amended Complaint for Violation of the Federal Securities
Laws and authorized its filing.

            2. I did not purchase the security that is the subject of this action at the direction of
plaintiff's counsel or in order to participate in this private action.

         3. I am willing to serve as a representative party on behalf of the class, including
providing testimony at deposition and trial, if necessary.

          4. My transaction(s) in Aphria, Inc. which are the subject of this litigation during the
class period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case other than in this litigation.

           6. I will not accept any payment for serving as a representative party on behalf of the
class beyond the plaintiff's pro rata share of any recovery, except as ordered or approved by the
court, including any award for reasonable costs and expenses (including lost wages) directly
relating to the representation of the class.

          I certify under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct. Executed this May 28, 2019.



Signed:
Elizabeth Alexander
Transactions in Aphria Inc. (APHA) Securities
Class Period: July 17, 2018 to April 12, 2019, inclusive




Date of Transaction                               Purchase (P) or Sale (S)   Quantity Price ($)
                   9/6/2018                                 P                      600 13.9963
                   9/6/2018                                 P                      500 13.9812
                   9/6/2018                                 P                      100 13.9887
                   9/6/2018                                 P                    1,100 14.0000
                  9/13/2018                                 P                      168 14.9500
                  9/13/2018                                 P                       27 14.5751
                  10/5/2018                                 P                      350 12.3500
